ORDER
BY its order dated 21 April 1992 allowing plaintiffs’ petition for writ of certiorari, the Court determined only to review the question whether the Court of Appeals’ decision made 12 March 1992 to issue its writ of supersedeas should be affirmed or reversed. The Court will consider and determine this question based on the materials contained in and attached to the plaintiffs’ petition and the defendant’s response filed with this Court. Pending further orders of this Court, the writ of supersedeas issued by the Court of Appeals shall remain in full force and effect.
*283Done by the Court in Conference this the 23rd day of April 1992.
Lake, J.
For the Court